 



Exhibit 10.22
(S ONE LOGO) [g12049g1204902.gif]
S1 Corporation 2008 Management Incentive Plan
Introduction
The S1 Corporation 2008 Management Incentive Plan (the “Plan”) is designed as an
incentive to participants to perform at their most effective level, as a reward
for strong performance and as a way of sharing in the success of S1 Corporation
(the “Company”). The Plan is designed to be self-funded and is incorporated into
the Company’s business targets and budgets.
Eligibility for Participation
Designated employees are eligible for inclusion in the Plan for the 2008
calendar year. Participation in the Plan is at the discretion of the Company.
Employees considered for participation include management level employees and
individual contributors in functions that meet established criteria as defined
by the Company. Eligibility and participation is not automatic and will be
reviewed annually. Participation for new hires designated as eligible to
participate in the Plan will be pro-rated based on full months of employment
during the plan year.
Operation of the Plan
For each participant, a target cash bonus amount will be specified for purposes
of participation in the Plan. Payments under the Plan will be based on the
achievement of financial and performance (MBOs) metrics as approved by the
Compensation Committee of the Board of Directors or, with respect to certain
performance metrics, the Chief Executive Officer of the Company.
Participants in the Plan will be provided with a copy of their bonus plan
worksheet (the “Worksheet”) and the terms and conditions of the Plan. Each
participant must sign and return their Worksheet to the Human Resources
Department along with an acknowledgement that they have reviewed and understood
the terms and conditions of the Plan and their Worksheet.
Performance against financial and performance metrics will be assessed at the
end of each quarter once the Company’s financial results have been prepared and
approved. Based on the achievement of these metrics, bonus payments will be made
on a quarterly basis as set forth below. Payments for the second through fourth
quarters are net of any payments in prior quarters. As an example, if a
participant has an on-target bonus opportunity of $10,000 and all financial and
performance metrics are 100% on-target throughout the year, bonus payments would
be as follows:

                                              Q1   Q2   Q3   Q4   Total
% of Annual On-Target Bonus
    12.5 %     17.5 %     30.0 %     40.0 %     100 %
$ Amount of Quarterly Bonus
  $ 1,250     $ 1,750     $ 3,000     $ 4,000     $ 10,000  
Cumulative % of Annual On-Target Bonus
    12.5 %     30.0 %     60.0 %     100 %        
Cumulative $ of Annual On-Target Bonus
  $ 1,250     $ 3,000     $ 6,000     $ 10,000          

 



--------------------------------------------------------------------------------



 



Page 2 of 2
Any payment, in whole or in part, shall be made through the Company’s normal
payroll processes and will be net of any appropriate income tax, social security
contributions or other relevant deductions. Payments will be made to each
participant provided that the participant remains an active employee in good
standing at the time of payout.
Financial and Performance Metrics
EBITDA (earnings before interest, taxes, depreciation and amortization excluding
stock based compensation expense) will be the key metric used to determine the
bonus pool and the actual bonus available to be paid. If the actual EBITDA is
less than the minimum number outlined on the individual participant’s Worksheet,
no bonus will be paid. Additionally, if revenue falls below 90% of the target
revenue number, bonuses will be reduced by the total percentage shortfall (i.e.,
the shortfall from 100%).
Performance metrics may also be established for individual participants in the
Plan and the achievement of such performance metrics will also be a factor in
determining the amount of bonus to be paid. The Compensation Committee and Chief
Executive Officer of the Company will have the discretion to reduce any
employee’s bonus payout based on its subjective assessment of the employee’s
achievement of such performance metrics and the employee’s individual
performance throughout the year. Additionally, subject to the approval of the
Compensation Committee, targets may be adjusted by the Chief Executive Officer
of the Company to reflect the occurrence of business events that could impact
the numbers either positively or negatively.
Overachievement
Overachievement bonus opportunity is based on exceeding EBITDA targets. Any
overachievement bonus must be funded prior to the calculation of overachievement
EBITDA. Overachievement bonus is capped at 100% of the annual on-target bonus
amount and will be assessed following the close of the operating year once the
Company’s final annual results have been prepared and approved.
No Contract
Participation in the Plan does not create or infer a contract of employment.
Validity
The Plan is valid only for the calendar year January 1, 2008 — December 31,
2008.

 